Citation Nr: 0033283	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  97-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Dissatisfaction with the original noncompensable rating 
assigned following a grant of service connection for 
Hodgkin's disease.




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1971 to 
September 1973.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
by the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in July 1997.  

The case was remanded by the Board to the RO in January 1999 
for additional development of the record.  



REMAND

In this case, the veteran was granted service connection for 
Hodgkin's disease and a noncompensable rating was assigned to 
that disability effective on November 1, 1996, the effective 
date of the grant of service connection.  The veteran timely 
appealed that determination.  

The veteran now contends that he experiences chronic fatigue, 
diabetes and stomach trouble due to the service-connected 
Hodgkin's disease, as well as from the radiation treatment in 
provided in conjunction therewith.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in July 1997 that he was diagnosed with diabetes at 
that same time that he was diagnosed with the cancer.  The 
veteran indicated that he had begun to develop stomach 
problems and chronic fatigue about 6 months after he had 
finished treatment for his cancer.  

The medical evidence of record consists of private treatment 
records and VA examination reports dated December 1996 and 
June 1999.  The private treatment reports from the early and 
mid-1990's show that the veteran was diagnosed with Hodgkin's 
disease as early as 1991 and underwent radiation therapy 
shortly thereafter.  The records also show a diagnosis of 
diabetes.  

During the December 1996 VA examination, a history of 
Hodgkin's disease was noted since 1991 with a course of 
radiation therapy over a period of 22 weeks recorded.  The 
veteran noted that, since that time, he had continued to 
experience a feeling of chronic fatigue, lack of energy and 
occasional abdominal discomfort.  It was indicated that the 
Hodgkin's disease had been in remission since completion of 
the radiation therapy.  Based on the examination, a diagnosis 
of Hodgkin's disease was rendered.  The examining physician 
noted that the claims file had not been made available to him 
at the time of the examination.  

The private treatment records show that there was no evidence 
of malignancy in the lymph node which was removed from the 
veteran's left axilla for histologic evaluation in 1995; 
however, it was recommended that further evaluation be 
considered to determine the etiology of his lymphadenopathy.  
The private records also show that the veteran underwent an 
excision of a large left axillary lymph node in March 1998.  

In a January 1999 Remand, the Board found that the December 
1996 VA examination was inadequate for evaluation purposes 
because it did not include sufficient detail for rating the 
disabilities at issue.  As such, the veteran was afforded 
another VA examination in June 1999.  

In the June 1999 VA examination report, the examiner noted 
the veteran's history in detail based on a review of the 
medical evidence in the claims file.  However, there is no 
indication that the veteran was afforded a physical 
examination or any testing associated with such an 
examination.  

The examiner noted, in detail, the veteran's apparent 
treatment over the years and suggested several possibilities 
with regard to the veteran's disability.  The examiner 
indicated that all of the speculation reflected an oncologic 
point of view which tied together the veteran's continuing 
complaints and the lack of complete explanation for the 
veteran's continuing adenopathy.  The examiner stated that, 
in fairness to the veteran, that observation required 
explanation and did not allow the possibly related 
abnormalities to be ignored or discarded as unrelated 
clinical findings.  

Finally, the examiner recommended that a comparative review 
of all available tissues biopsied from the veteran be done, 
preferably by a pathologist specializing in lymph node 
disease.  In addition, the examiner recommended that the 
veteran continue to get follow-up attention as the veteran's 
evolving complaints might reflect the gradual course of an 
indolent or incompletely treated lymphoma.  

In summary, the examiner reiterated the veteran's complicated 
medical history as indicated pursuant to a review of the 
available medical evidence of record.  In addition, the 
examiner indicated that a possible tie between the veteran's 
complaints and the lack of complete explanation for the 
veteran's continuing adenopathy could not be ignored.  

While the Board appreciates the examiner's in depth attempts 
to explain the veteran's complicated medical history, the 
Board finds that the June 1999 VA examination is inadequate 
for purposes of evaluating the severity of the service-
connected disability.  The examiner had essentially not 
discounted the possibility that the veteran's complaints were 
related to the service-connected Hodgkin's disease, but 
clearly stated that there was not enough medical evidence of 
record to state with certainty that the veteran's complaints 
were related to the service-connected disability.  

As such, the veteran should be afforded another VA 
examination to include a more extensive battery of testing to 
determine if the veteran currently does suffer from Hodgkin's 
disease or related active disease process.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  

In light of the foregoing, this matter is Remanded to the RO 
for the following action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available VA and 
private medical records concerning the 
veteran's treatment for the service-
connected Hodgkin's disease and/or for 
any claimed residuals therefrom , not 
already associated with the claims file.  

2.  The veteran should be afforded a VA 
examination in order to evaluate the 
current nature of the service-connected 
Hodgkin's disease and the severity of any 
residual thereof.  The examiner should 
perform all necessary tests to determine 
if the veteran's symptoms are due to 
active Hodgkin's disease or other related 
disease process.  All indicated x-rays 
and laboratory tests should be completed.  
The examiner should elicit from the 
veteran and record a detailed clinical 
history referable to the claimed 
conditions.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does have Hodgkin's 
disease.  The examiner should also opine 
as to the likely residuals of the 
veteran's service-connected disability, 
to include whether this disorder, if 
present, is related to the veteran's 
complaints of chronic fatigue, stomach 
cramps, lack of energy and insomnia.  The 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, must be made available to the 
examiner for review prior to the 
examination.  

3.  After completion of the requested 
development, the RO should reconsider the 
veteran's claim on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record, both 
positive and negative.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
that contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
should be afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



